            Case 3:19-cv-03674-WHA Document 129-2 Filed 09/17/20 Page 1 of 2



 1   JOSEPH JARAMILLO (SBN 178566)
     jjarmillo@heraca.org
 2   CLAIRE TORCHIANA (SBN 293026)
     ctorchiana@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     3950 Broadway, Suite 200
 5   Oakland, CA 94611
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7   EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
 8
     TOBY R. MERRILL (pro hac vice)
 9   tomerrill@law.harvard.edu
     MARGARET E. O’GRADY (pro hac vice
10   application pending)
     LEGAL SERVICES CENTER OF
11   HARVARD LAW SCHOOL
12   122 Boylston Street
     Jamaica Plain, MA 02130
13   Tel.: (617) 390-3003
     Fax: (617) 522-0715
14
     Attorneys for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17
     THERESA SWEET, CHENELLE                         Case No. 19-cv-03674-WHA
18
     ARCHIBALD, DANIEL DEEGAN, SAMUEL
19   HOOD, TRESA APODACA, ALICIA DAVIS,              PROPOSED ORDER GRANTING
     and JESSICA JACOBSON on behalf of               PLAINTIFFS’ MOTION TO ENFORCE
20   themselves and all others similarly situated,   THE SETTLEMENT AGREEMENT
                                                     AND MOTION FOR FINAL
21                   Plaintiffs,                     APPROVAL OF THE SETTLEMENT
            v.                                       AGREEMENT
22

23   ELISABETH DEVOS, in her official
     capacity as Secretary of the United States      (Class Action)
24   Department of Education, and                    (Administrative Procedure Act Case)
25   THE UNITED STATES DEPARTMENT OF
     EDUCATION,
26

27                   Defendants.

28
            Case 3:19-cv-03674-WHA Document 129-2 Filed 09/17/20 Page 2 of 2



 1            [PROPOSED] ORDER FOR FINAL APPROVAL OF CLASS ACTION
        SETTLEMENT AND ORDER ENFORCING THE SETTLEMENT AGREEMENT
 2

 3          Finding that the Proposed Settlement Agreement is fair, reasonable, and adequate,
 4   Plaintiffs’ Motion for Final Approval of the Class Action Settlement Agreement and Motion to
 5   Enforce the Settlement Agreement in Case No. 3:19-CV-03674-WHA are hereby GRANTED.
 6

 7
     IS SO ORDERED.
 8
     Dated: ____________
 9

10                                                                   _______________________
                                                                                William H. Alsup
11                                                                    United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
